 450DECISIONSOF NATIONAL LABOR RELATIONS BOARDPeterand John'sRestaurant Corporation t/a Steaktional Brotherhood of Teamsters, Chauffeurs, Ware-and Brew and Local Union 1518,Internationalhousemen and Helpers of America, its officers,Brotherhood of Teamsters,Chauffeurs,Warehouse-agents, and representatives, shall take the action setmen and Helpers of America and Bartenders,Culi-forth in the said recommended Order.nary Workers and Motel Employees Union-Local158, Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIOShaw Restaurant t/a Steak and BrewandLocal Union1518,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaPeter and John'sRestaurant Corporation and ShawRestaurant t/a Steak and Brew and Bartenders, Cu-linaryWorkers and Motel Employees Union-Local158, Hotel and Restaurant Employees and Barten-ders International Union,AFL-CIOLocal 518,International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaand Bartenders,Culinary Workers and Motel Em-ployees Union-Local 158,Hotel and RestaurantEmployees and Bartenders International Union,AFL-CIO. Cases 22-CA-5511, 22-CA-5523, 22-CA-5608, and 22-CB-2552September24, 1974DECISION AND ORDERBY MEMBERSFANNING,KENNEDY,AND PENELLOOn April 18, 1974, Administrative Law Judge Sid-ney Sherman issued the attached Decision in this pro-ceeding. Thereafter, the Teamsters' filed a brief inlieu of exceptions and the General Counsel filed abrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the briefs and has decidedto affirm the rulings, findings, and conclusions of theAdministrative Law Judge and to adopt his recom-mended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent Companies, Peter andJohn's Restaurant Corporation and Shaw Restaurant,both t/a Steak and Brew, Paramus and Fort Lee, NewJersey, their officers, agents, successors, and assigns;and Respondent Union Local Union 1518, Interna-1As indicated in the Administrative Law Judge's Decision, Locals 518 and1518 of the Teamsters merged and the latter became the survivingorganiza-tion.DECISIONSIDNEY SHERMAN,Administrative Law Judge: The instantchargeswere served between July 2 and November 9, 1972,1an amended, consolidated complaint issued on December 4,and hearing thereon was held on December 19 and 20. Theissueslitigated related to alleged violations of Section8(a)(l), (2), and (3) of the Act. After the hearing, briefs werefiled by counsel for Locals 1518 and 518 and by the GeneralCounsel.Upon the entire record,2 the following findings and rec-ommendations are made:1.JURISDICTIONPeter and John's Restaurant Corporation is a corporationunder the laws of the State of New Jersey and operates arestaurant in Paramus, New Jersey. Shaw Restaurant is acorporation under the laws of New Jersey and operates arestaurant at Fort Lee, New Jersey. Each firm has annualrevenues in excessof $50,000 and annually receives morethan $50,000 worth of supplies directly from out-of-statepoints.Both firms have common ownership and common offi-cers and directors, and their labor relations policies areunder centralized control. It is found that both constitute asingle, integrated enterprise and may be treatedas a singleemployer for all purposes. They will be referred to hereinaf-ter collectively as the Company.The Company is engaged in commerce within the mean-ing of the Act.II.THE UNIONSINVOLVEDBartenders,CulinaryWorkers and Motel EmployeesUnion-Local 158, Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO, hereinaftercalled Bartenders, is a labor organization under the Act.Local Union 1518, International Brotherhood of Team-sters,Chauffeurs, Warehousemen and Helpers of America,and Local 518, hereinafter collectively called Teamsters, arelabor organizationsunder the Act.3All dates herein are in 1973,unless otherwise indicated.2 For corrections of the transcript and certain evidentiary rulings, see theorder of March 22, 1974.7 Theforegoing findings are subject to the qualification that Local 518merged with Local 1518 on December 1, and the surviving organization isLocal 1518.See Teamstersbrief at p 1.213 NLRB No. 70 STEAK AND BREWA. Sequence of EventsThe Company operates restaurants at Fort Lee and Para-mus, New Jersey, about 5 miles apart. In the spring of 1973,Bartenders launched a campaign to organize the Paramusemployees, and on May 28, the Company signed a contractwith Bartenders covering those employees for the periodJune 1, 1973 to May 31, 1976. That contract containedunion-shop and dues checkoff clauses.Thereafter, on June 7, Teamsters filed with the Board apetition for an election among the employees at Fort Lee(Case 22-RC-5768). Bartenders intervened and, on June 20,the Company and both unions entered into an agreementfor a consent election to be conducted by the Board at FortLee, which was scheduled to be held on July 10. As that dateapproached, there were a number of significant devel-opments. On July 2, Teamsters filed the charge in Case22-CA-5511 alleging,inter alia,unlawful assistance by theCompany to Bartenders at Paramus, and, on July 6, Team-sters filed the charge in Case 22-CA-5523 alleging unlawfulassistance to Bartenders at Fort Lee. The next day Team-sters and Respondent entered into an agreement for a non-Board or "private" election to be held on July 10 at bothrestaurants with both unions on the ballot. On July 9, theRegional Director ordered the Board election at Fort Leepostponed indefinitely, pending investigation of Teamsterscharges.' The next day, the private election was conductedby an individual selected and compensated by Respondentand Teamsters, and he submitted a talley of ballots showingthat of 79 eligible voters, 45 voted for Teamsters, 3 forBartenders, I for no union, and 3 were challenged. Thereaf-ter,Teamsters and the Company entered into contract ne-gotiations, but, although certain matters were agreed upon,the Company refused to reduce them to writing. In October,Teamsters resumed the picketing of both restaurants tocompel execution of the contract,and, in ensuingstate courtlitigation, the picketing was enjoined but the Company wasdirected to reduce its oral agreement with Teamsters towriting and to "pay all wages and benefits provided for" inthat agreement. Pursuant to that order, the parties'agree-ment has been embodied in a written document, but at thetime of the instant hearing it had not yet been signed.On September 19, Bartenders filed the charge in Case22-CA-5608 alleging domination and assistance of Team-stersby the Company at Fort Lee and Paramus, and, onNovember 8, Bartenders filed a related charge againstTeamsters, alleging violations of Section 8(b)(1)(A) and8(b)(2).5Complaints issued on all the above charges andthey were consolidated for hearing.° On the same day that election was rendered moot by the withdrawal byTeamsters of its petition in Case 22-RC-5768, and the filing by that Unionof a new petition for the employees at both locations5A petition filed by Bartenders on July I Ifor an electionat Fort Lee hadbeen dismissed on the ground that it was not supported by a valid showingof interest,because of the unlawful assistance rendered Bartenders by theCompany in organizing the employees6 As to the extent to which dues were actually checked off,see discussionbelow, in the text.B. Discussion1.Assistance to Bartenders451On the basis of the allegations of the consolidated com-plaint, which were not contested by Bartenders or the Com-pany, the following findings are made:On or about May 30, June 1, and June 2, at Paramus,agents of the Company solicited employees to sign authori-zation and checkoff cards for Bartenders and demanded theexecution of such cards as a condition of retaining employ-ment.On or about May 28, the Company and Bartendersexecuted a contract recognizing Bartenders as the exclusiverepresentative of the Paramus employees, notwithstandingthat Bartenders did not represent an uncoerced majority ofthe Paramus employees. That contract, which contained aunion-shop and checkoff clause, was honored by the Com-pany at least until July 10.On or about June 12, 13, and 14, at Fort Lee,agents oftheCompany solicited, and required, employees to signauthorization and checkoff cards in favor of Bartenders.By the foregoing conduct at Fort Lee, the Company vio-lated Section 8(a)(1) and (2) of the Act, and by the above-described conduct at Paramus, including the execution of aunion-security contract, it violated Section 8(a)(1), (2), and(3) of the Act.2.Assistance to TeamstersThe Company and Teamsters admit the following con-duct, which is alleged in the complaint:On or about July 10, the Company recognized Teamstersas the exclusive representative of its employeesat Paramusand Fort Lee and since August 20 has been negotiating withTeamsters about thetermsof a contract covering thoseemployees. On or about October 20 and 21, Teamsterscalled a strike at Paramus and Fort Lee to force the Compa-ny to reduce to writing, and execute, a contract. Thereafter,the Company and Teamsters did reduce to writing thoseterms which had theretofore been agreed to, includingunion-security and checkoff clauses .6The complaint, as amended at the hearing, alleges that,by recognizing, and negotiating with, Teamsters and reduc-ing to writing certain contract terms, includinga union-securityclause, the Company violated Section 8(a)(1), (2),and (3) of the Act, and that Teamsters violated Section8(b)(1)(A) of the Act by participating in such negotiationsand Section 8(b)(2) of the Act by picketing to compel theexecution of a contract containing,inter alia,an illegalunion-shopclause.While acknowledging the truth of the matters of factalleged in the complaint, Teamsters contends that they donot suffice to establish a violation by it or the Company.Teamsters argues that the Company's recognition of Team-sterswas proper, since it was based on appropriate proof ofitsmajority status in the form of the results of a secret ballotelection.However, the General Counsel contends,inter alia,that certain irregularities in the private election held on July 452DECISIONS OF NATIONAL LABOR RELATIONS BOARD10 preclude reliance thereon as proof of Teamsters majoritystatus.With regard to that issue, the record shows that inmid-June Teamsters called a strike at both restaurants andpicketing continued until July 7, when, as related above,Teamsters entered into an agreement with the Company fora private election to be held at both restaurants on the sameday as the scheduled Board election .7 Admittedly, no priornotice of this arrangement was given to Bartenders nor wasitafforded an opportunity to participate therein. It wasprovided that the election would be conducted in a unitcomprising both restaurants by one Clement Cull, "or byanother independent person agreeable to the parties," thatthe cost of the election would be shared by Teamsters andthe Company, that Bartenders name would appear on theballot as well as Teamsters, and that the Company wouldenter into negotiations with Teamsters upon the happeningofallthe following events:a.A majority vote for Teamsters in the private elec-tion or any "subsequent election that might be held."b.A ruling (presumably by the Board) thatBarten-ders contract (at Paramus) was invalid.c.A finding by the Board that the two-restaurantunit in which the private election was held was appro-priate.'At the same time the Company pledged that it would takeno position before the Board on the appropriateness of thetwo-restaurant unit or on the validity of Bartenders contractat Paramus, and Teamsters foreswore any further picketingat Paramus or Fort Lee, if the two-restaurant unit was "notsustained" and if Bartenders contract was "held to be inval-id (sic)."The agreement contained, also, a provision for union vis-itation rights and an elaborate grievance procedure, culmi-natingin arbitration, to become operative upon thedesignation of Teamsters in the private election. Signifi-cantly, no comparable commitments were made by theCompany to Bartenders. Thus, there was no pledge that, ifBartenderswon the private election, the Company wouldgrant it recognition, visitation rights, or participation in anysort of grievance procedure. Moreover, the foregoing agree-ment contained an unconditional undertaking by the Com-pany to reinstate with full backpay all the picketingemployees at both restaurants, to hold in escrow all dueschecked off under Bartenders contract pending the outcomeof the instant proceeding, and not to lock out or discrimi-nate against any employee for activity on behalf of anyunion involved in the private election. Admittedly, no no-tices concerning the election were posted in advance there-of,and, insofar as appears from the record, the onlyadvance notice given to Bartenders was a telephone call toits representativefrom one ofthe employees a few hoursbefore the election. The observerfor Bartendersat the elec-tion was appointed by the Company and the employeeswere told at the polls that the election was being conductedby an individual whose compensation came from TeamstersrAs alreadyrelated,the Board election was postponedon July9 becauseof the charge filedon July6 by Teamsters,and it was never held. 'BThe CompanyrecognizedTeamstersafterJuly10,even thoughonly thefirst of these three conditionshad been met,the other two apparently havingbeen waived.and the Company,the implication being that Bartenders didnot have sufficient interest in the matter to contribute itsshare.It is found that by the foregoing preferential treatmentgiven Teamsters,not only in the conduct of the election, butalso with regard to conditional and unconditional commit-ments made as to matters affecting the employees'terms ofemployment, the Companyrendered unlawful assistance toTeamsters and interfered with freedom of choice in theelection,thereby invalidating the results thereof.'The General Counsel contends further that the Companyviolated Section 8(a)(1), (2), and(3) by deducting dues fromthe employees'pay in favorof Teamsters without the indi-vidual,written authorizations required by Section 302 of theAct.The Company'scontract with Teamsters provides forcheckoff of initiation fees and dues and remittance thereofto Teamsters and requires that it supply the Company withcheckoff authorizations signed by its members.The statecourt's orderto the Companyto reduce to writing, andimplement,its oral agreementwith theTeamsters containedthe following provision with respect to dues checkoff:... all dues payable to any union under such agree-ment or any other agreement shall be paid to [theCompany's]attorneys in escrow pending the furtherorder of the court.The General Counsel offered no evidence that there had infact been any dues checkoff and all that appears in therecord on the point was a statement by the Company'scounsel reflecting his understanding that a check for thechecked-off dues had been mailed to him by his client.10 Inany event, there was no allegation in the complaint nor anyevidence that Teamsters failed to furnish the individual au-thorizations required by the parties' contract. Accordingly,no violation will be found here.The General Counsel contends that the Company further9InThe Brescome Distributors Corporation,179 NLRB 787 (1969), enfd.452 F.2d 1312 (C.A.D.C., 19), cited by Teamsters, a dividedBoardrejectedas a defense to an employer's refusal to bargain the contention that he wasconfronted with a rival claim by a union, which the Board found to have beenassisted by him. Here, too, it has been found that Bartenders was assisted bythe Company and Teamsters contends that, under theBrescomecase, theCompanywas required to recognize Teamsters despite therival claim ofBartenders.However,at this point we are not dealing,as the Board was inBrescome,with any question of the applicability oftheMidwest Pipingrule(Midwest Piping and Supply Co.,Inc., 63 NLRB 1060 (1945) ), whichpresup-poses that one of the two competing unions has achieved an uncoercedmajority, but rather with the threshold issue whether Teamsters ever didachieve such a majority.With regard to that issue, no authority has beenfound that requires that, in evaluating the conditions under which the instantelection was held, the Board disregard the assistance renderedby the Compa-ny to Teamsters because of its previous assistance to Bartenders. There is nowarrant for assuming that any help given one union can be exactly neutral-ized by thatgiven another,particularlywhere,as here, the assistance is ofa different nature and is given to the one union, but not to the other, on theeve of an election.(It having been found that Teamsters did not obtain a valid majority, thereisno occasion to reach the question discussed at length in the GeneralCounsel's brief of the applicability here of theMidwest Pipingrule or of theextent to whichBrescome, supra,trenches on that rule.)10After the hearing there was received a letter dated March I ^, 1974, fromthe Company's counsel, advising that in the state court action the Companyhad been ordered on January 23, 1974, to refund all checked-off dues andthatthishad been done. STEAK AND BREWviolated Section 8(a)(1), (2), and (3) of the Act by negotiat-ing with Teamsters and reducing the resulting agreement towriting.That such negotiations and the understandingsreached therein violated Section 8(a)(1), (2), and (3) of theAct necessarily follows from the findings heretofore madethat Teamsters did not represent an uncoerced majority ofthe employees."Whether the reduction of such under-standings to writing was also unlawful raises a novel ques-tion, since the Company acted under compulsion of a statecourt order. However, there is no need to resolve that ques-tion, as the remedy that will be recommended herein for theother acts of assistance will be broad enough to interdict allconduct incidental to the negotiation and execution of anycontract between the Company and Teamsters. Thus, nouseful purpose would be served by making such particu-larized findings as are here proposed by the General Coun-selwith respect to Section 8(a)(2).The General Counsel finally urges that Teamsters shouldbe found to have violated Section 8(b)(1)(A) of the Act byaccepting the Company's assistance and imposing itself onthe employees as their representative, and to have violatedSection 8(b)(2) by picketing to force the Company to exe-cute an agreement containing an illegal union-securityclause. It is so found.12Conclusions1.The Companyviolated Section 8(a)(1) and(2) of theAct by solicitingemployees to sign authorization and check-off cardsfor Bartenders,by demanding the execution ofsuch cards as a condition of retaining employment, by re-cognizing Bartenders as the exclusive representative of itsemployees notwithstandingthat it hadnot been designatedas such representative by an uncoerced majority of suchemployees, and byexecuting a contract with Bartenders.2.The Companyviolated Section 8(a)(1), (2), and (3) ofthe Act byincluding a union-security clause in its foregoingcontractwithBartenders.3.The Companyviolated,Section 8(a)(2) and (I) of theAct bythe preferential treatment given Teamsters in theconduct of a private election to determine the representativeof its employees,by the variouscommitments made toTeamsters on the eve of that election regarding mattersaffecting the terms and conditions of employment of itsemployees, and byrecognizing,and negotiating with, Team-sters as the exclusive representative of its employees, not-withstandingthat it had notbeen so designated by an11Majestic Lamp Mfg Corp,143 NLRB 180 (1963). An additional basisfor a finding of a violation of Sec 8(a)(3) is afforded by the fact that one ofthe clauses agreed toby the Companyrequires that, as a condition of employ-ment, all employees in the contract unit join Teamsters 30 days after theirdate of hireor 30days after the effective date of the agreement.Thisdeviatesfrom the requirements of the proviso to Sec.8(a)(3), in that it omits the phrase"whichever is later." The effect of this omission is to eliminate or abridge thestatutory grace period for any employees hired before the effective date ofthe contract,since, under the contract language,their grace period would end30 days after their hiring date,regardless of whether the contract had already453uncoerced majority of such employees in an appropriateunit.4.The Company violated Section 8(a)(1), (2), and (3) ofthe Act by adopting a union-security clause requiring mem-bership in Teamsters.5.Teamsters violated Section 8(b)(1)(A) of the Act byimposing itself, with the assistance of the Company, uponthe employees as their exclusive representative, thereby in-terfering with their exercise of the right to select such repre-sentative.6.Teamsters violated Section 8(b)(2) by picketing tocompel the Company to execute a contract containing aunion-securityclause.7.The foregoing unfair labor practices affect commerce.The RemedyIt having been found that the Company violated Section8(a)(1), (2), and (3) of the Act by its dealings with Teamstersand that Teamsters violated Section 8(b)(1)(A) and 8(b)(2),itwill be recommended that they be required to cease anddesist from such violations and take appropriate, affirma-tive action. Such action shall include withdrawing and with-holding recognition from Teamsters as the exclusiverepresentative of the Company's employees, unless and un-tilTeamsters shall have been certified as such representativeby the Board. Since the Company adopted and implement-ed the checkoff arrangement with Teamsters only as a resultof extreme pressure by that union and pursuant to a statecourt order, and since the issue of reimbursement of initia-tion fees and dues heretofore checked off appears to be amoot one, in any event,13 no order for the repayment by theCompany of dues and initiation fees to members of Team-sterswill be recommended.It having been further found that the Company violatedSection 8(a)(1), (2), and (3) of the Act by the various formsof assistance it rendered to Bartenders, it will be recom-mended that the Company be ordered to desist therefromand to take appropriate affirmative action. Such action shallinclude withholding any further recognition from Barten-ders as the exclusive representative of any of its employeesunless and until it has been duly certified by the Board assuch representative, and the reimbursement of those em-ployees, who joined Bartenders as a result of the Company'scoercive conduct or because of the obligations imposed bythe union-security clause in Bartenders' contract, for anyinitiation feesand dues checked off by the Company plusinterest thereon computed at 6 percent per annum.Upon the foregoing findings of fact, conclusions of law,and upon the entire record and pursuant to Section 10(c) ofthe Act, there is hereby issued the following recommended:been in effectfor 30 days.12BurgreenContracting Company,Inc, 195 NLRB 1067, 1073 (1972),Jones& Laughlin SteelCorp,83NLRB 916, 917-919,enfd.184 F 2d 392(C.A.D C), cert denied340 U S. 934,National MaritimeUnion of America,78 NLRB 971, 978 (1948)13 See In 10,supra 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER 14A. Respondents, Peter and John's Restaurant Corpora-tion and Shaw Restaurant, both t/a Steak and Brew Para-mus and Fort Lee, New Jersey, their officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Contributing support or assistance to Bartenders, Cu-linaryWorkers and Motel Employees Union-Local 158,Hotel and Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO or Local Union 1518, Internation-alBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, or any other labor organization.(b)Encouraging membership in Bartenders, CulinaryWorkers and Motel Employees Union-Local 158, Hoteland Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, or Local Union 1518, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, or any other labor organization, byconditioning employment on membership in such organiza-tion, except to the extent permitted by the provisos in Sec-tion 8(a)(3) of the Act.(c)Recognizing and negotiating with, Bartenders, Culi-naryWorkers and Motel Employees Union-Local 158,Hotel and Restaurant Employees and BartendersInterna-tional Union, AFL-CIO, or Local Union 1518, Internation-alBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative oftheir employees at either or both of their restaurants inParamus and Fort Lee, New Jersey,unlessand until certi-fied as such representative by the Board.(d) Enforcing or giving effect to any existing contractswith Bartenders, Culinary Workers and Motel EmployeesUnion-Local 158, Hotel and Restaurant Employees andBartenders InternationalUnion, AFL-CIO, and LocalUnion 1518, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, or toany extension, renewal or modification thereof or any su-perseding agreement; provided, however, that nothing here-in shall be construed as requiring said Respondents to varyany of the employee benefits provided for in said agree-ments.(e)Giving effect to any checkoff authorizations executedby their employees in favor of Bartenders, Culinary Work-ers and Motel Employees Union-Local 158, Hotel andRestaurantEmployeesandBartenders InternationalUnion, AFL-CIO.(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of the rights guaranteedthem by Section 7 of the Act, except to the extent that suchrightsmay be limited by the provisos in Section 8(a)(3) ofthe Act.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:14 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings, conclusions and Order, and all objections thereto shall be deemedwaived for all purposes(a)Withdraw and withhold all recognition fromBarten-ders, Culinary Workers and Motel Employees Union-Lo-cal 158, Hotel and Restaurant Employees and BartendersInternationalUnion, AFL-CIO, and Local Union 1518,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, as the exclusive repre-sentative of any of their employees in a unit consisting ofemployees at Paramus or Fort Lee, New Jersey, or bothlocations,unlessand until certified as such representativeby the Board.(b)Reimburse their employees at Paramus, New Jersey,for all dues and initiation fees checked off in favor of Bar-tenders, Culinary Workers and Motel Employees Union-Local 158, Hotel and Restuarant Employees and Barten-ders InternationalUnion,AFL-CIO, in the mannerprescribed in the Remedy section of this Decision.(c)Preserve and, upon request, make available to theBoard and its agents for examination and copying, all rec-ords concerning payroll, personnel, social security pay-ments,timecards, disbursements and all other recordsnecessary to ascertain the amount of union fees and duesowed under the terms of this Order.(d) Post at their restaurants in Paramus and Fort Lee,New Jersey, copies of the attached notice marked "Appen-dix A." 15 Immediately upon receipt of said notice, on formsto be provided by the Regional Director for Region 22, saidRespondents shall cause the copies to be signed by one oftheir authorized representatives, to be maintained for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(e)Deliver or mail forthwith to the Regional Director forRegion 22 additional signed copies of Appendix A, as pro-vided in the preceding paragraph, for posting by LocalUnion 1518, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, at itsbusiness offices and meeting halls in conspicuous places,including all places where notices to members are custom-arily posted.(f)Post and maintain at the same place and under thesame conditions provided in paragraph A 2(d), above, assoon as forwarded by the Regional Director, copies of thenotices attached hereto marked "Appendix B." 16(g)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepssaid Respondents have taken to comply herewith.B.Respondent, Local Union 1518, International Broth-erhood of Teamsters, Chauffeurs,Warehousemen andHelpers of America, its officers, agents, and representatives,shall:1.Cease and desist from:(a)Acting as the exclusive bargaining representative ofemployees of Peter and John's Restaurant Corporation or15 In the event the Board's Order is enforced by a Judgment of the UnitedStates Court of Appeals, the words in thenotice reading"Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuantto a Judgement of the United States Court of Appeals Enforcingan Order of the National LaborRelations Board "16 See fn 15 STEAK AND;BREW 1455Shaw Restaurant for the purpose of dealing with,them con-cerning,igrievances,. labor, disputes, wages, 'ratesl of pay,,unless,and'untihLocal Union.:15'1:8,,rlnternationaliBrother-hood of Teamsters, Chauffeurs, Warehousemen,,and-Help-ersofAmerica, shall have been certified as suchrepresentative, by the, Board.(b)Givingleffectt to, orr requesting or requiring said em-ployers to give effect to, its collective-bargaining contractwith them.—(c)Picketing or otherwise seeking to compel such em-ployers to require as a condition of employment member-ship in Local Union 1518, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers, ofAmerica, or any other labor, organization.(d) In any other manner restraining or coercing the em-ployees of said employersin the exerciseof their rightsguaranteed under Section 7 of the Act, except to the extentthat such rights are limited by the provisos in Section 8(a)(3)of the Act. .2.Take.the following affirmative action, which is neces-sary toteffectuate the policies of-,the Act:I(a)Post in its business offices and meeting halls copies ofthe attached notice marked, "Appendix B." 11 Immediatelyupon receipt of said'notice, on forms to be provided by theRegional Director for Region 22, cause the copies to besigned by one of its authorized representatives, to be main-tained for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to members arecustomarily posted. Reasonable steps shall be taken by Lo-calUnion 1518, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, to in-sure that said notices are not altered, defaced, or covered byany othermaterial.(b)Deliver or mail forthwith to the Regional Director forRegion 22 additional signed copies of Appendix B, as pro-vided in the preceding paragraph, for posting by the compa-nies herein at their restaurants in Fort Lee and Paramus,New Jersey, in conspicuous places, including all placeswhere notices to employees are customarily posted.(c)Post and maintain at the same places and under thesame conditions as specified in paragraph B 2(a), above, assoon as forwarded by the Regional Director, copies of the18notice attached hereto marked "Appendix A."(d)Notify the Regional Director for Region 22, in writ-ing, within 20 days from the date of this Order, what stepsithas taken to comply herewith.these rights:To engage in self-organizationTo form, join, or, help unionsTo bargain collectively through a representative oftheir,own;choosing f ,To -act.together for,collective,bargaining or othermutual aid or protection andTo refrain from any or all these things.WE WILL NOTinterferewith-these rights.WE WILL NOT contribute support or assistance to Bar-tenders,CulinaryWorkers, and ;Motel. EmployeesUnion-Local 158, Hotel and Restaurant :Employeesand Bartenders International, Union,-AFL-CIO or Lo-cal Union 1518, International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica, or any otherunion..WE WILL NOT encourage membership in either of theseUmons by requiring employees to join them as a condi-tion of obtaining or retaining employment with us.WE WILL NOTrecognize,negotiatewith; ^or enter intocontracts with either of these Unions unless and untilthey have been certified by the Board as the representa-tive of our employees.WE WILL NOT enforce or give effect to any contractswith either of those unions, but we will not' on thataccount reduce, the existing level-of employee, benefits.WE WILL NOT give effect to any checkoff authoriza-tions in favor of either of those unions,and all mem-bers of Bartenders, CulinaryWorkers and MotelEmployees Union-Local 158, Hotel and RestaurantEmployees and Bartenders International Union, AFL-CIO, who joined it because of pressure exerted by usor because of the union-shop clause in our contractwith that union will be reimbursed by us for dues andinitiation fees checked off, with interest at 6 percent.Dated17 Seefn. 15,supra18 See fn. 15,supra.APPENDIX ANOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe NationalLaborRelations Act gives all employeesByDatedByPETER AND JOHN'S RESTAURANTCORPORATION t/a STEAK ANDBREW(Employer)(Representative)(Title)SHAW RESTAURANTt/a STEAKAND BREW(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 16th Floor-Federal Building, 970Broad Street,Newark, New Jersey 07102, Telephone 201-645-3240. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National LaborRelationsAct givesall employeesthese rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representative oftheir own choosingTo act together for collectivebargainingor othermutual aid or protection andTo refrain from any or all these things.WE WILL NOT act as the collective-bargaining repre-sentative of employees of Peter and John'sRestaurantor Shaw Restaurant for the purpose of dealing withthose employers concerning terms and conditions ofemployment, unless and until we have been certified bythe NationalLaborRelations Board as the exclusiverepresentative of such employees.WE WILL NOT seek to give effect to, or give effect toany collective-bargaining agreement with those em-ployers.WE WILL NOT by picketing or by any othermeans seekto compel such employers to require as a condition ofemployment membership in our union or any otherunion.DatedByLOCAL UNION1518, INTERNA-TIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA(LaborOrganization)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfromthe date ofposting andmust not be altered, defaced,or covered by any othermaterial.Any questionsconcerningthis notice or compliancewith its provisions may be direct-ed to theBoard'sOffice, 16th Floor-Federal Building, 970Broad Street,Newark, New Jersey 07102, Telephone 201-634-3240.